Order entered July 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01636-CV

                                CAROL SOLOMAN, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 76,070

                                            ORDER
       We GRANT appellee’s July 8, 2013 unopposed motion for an extension of time to file a

brief. Appellee shall file its brief on or before July 17, 2013. We caution appellee that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE